Citation Nr: 0730605	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right axillary adenopathy.

2.  Entitlement to service connection for the residuals of a 
right axillary nerve injury, claimed as a right bicep injury.

3.  Entitlement to service connection for a throat/neck 
disorder.

4.  Entitlement to service connection for a jaw disorder.

5.  Entitlement to service connection for a gum disorder.

6.  Entitlement to service connection for the residuals of a 
head injury, to include headaches.

7.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied the benefits 
sought on appeal.  The issues on appeal were recharacterized 
in a March 2007 supplemental statement of the case (SSOC) as 
reflected above.  

In July 2007, the veteran presented testimony at a personal 
hearing conducted at the Seattle RO before Michelle L. Kane, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.

The Board notes that statements submitted by the veteran on a 
floppy disc in approximately January 2007 were not reviewed 
by the RO in the first instance.  However, after reviewing 
the statements, the Board finds that they are duplicative of 
statements previously and subsequently submitted by the 
veteran.  Therefore, they offer nothing new to the evidence 
of record and referral to the RO for initial consideration 
will merely further delay the appeal with no benefit flowing 
to the veteran.  38 C.F.R. § 20.1304(c).  

The Board observes that the veteran has submitted numerous 
detailed statements throughout this appeal in which he 
described his medical conditions.  In December 2006, VA sent 
the veteran a letter asking for clarification regarding which 
disorders he was seeking service connection.  In a statement 
received by VA in December 2006, the veteran responded that 
he was seeking service connection for a fingernail disorder, 
toenail disorder, hip condition, vision loss due to sun 
exposure, sinus problems, tinnitus, ear drainage, eye 
condition, fatigue, arthritis of the hips and feet, splitting 
nose disorder, low back disorder, and hyperacusis.  The Board 
refers these issues to the RO for any necessary development.  


FINDINGS OF FACT

1.  The veteran has not been shown to have any residuals of a 
right axillary adenopathy.

2.  The veteran has not been shown to have any residuals of a 
right axillary nerve injury, claimed as a right bicep injury.

3.  The veteran does not have a current diagnosis of a 
throat/neck disorder.

4.  TMJ (Temporomandibular Joint Disorder) has not been shown 
to be casually or etiologically related to the veteran's 
service. 

5.  The veteran has not been shown to have a gum disorder.

6.  The residuals of a head injury, to include headaches, 
have not been shown to be casually or etiologically related 
to the veteran's service.

7.  The veteran has not been shown to have bilateral hearing 
loss pursuant to 38 C.F.R. § 3.385.

8.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.


CONCLUSIONS OF LAW

1.  The residuals of a right axillary adenopathy, if any, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.  The residuals of a right axillary nerve injury, if any, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  Service connection for a throat/neck disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 

4.  TMJ was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

5.  Service connection for a gum disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

6.  Service connection for the residuals of a head injury, to 
include headaches, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

7.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and 
additional SSOCs were provided to the veteran in March, 
April, and May 2007.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.   

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In the 
September 2006 letter, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or the effective date for the disabilities on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
the claims on appeal. 

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for a throat/neck 
disorder, jaw disorder, gum disorder, residuals of a head 
injury, or for bilateral hearing loss.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claims because there is no evidence of 
an in-service throat/neck disorder, jaw disorder, gum 
disorder, head injury, or hearing loss besides the veteran's 
own statements.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed for the throat/neck disorder, gum 
disorder, or residuals of a head injury claims because there 
is no post-service diagnoses of any disabilities related to 
these claims.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Regarding the 
claims for a jaw disorder and bilateral hearing loss, an 
examination is not needed because the veteran's in service 
medical records were absent for a diagnosis of a jaw disorder 
or bilateral hearing loss and the first post-service medical 
findings related to a jaw related disorder (TMJ) or right ear 
hearing loss were many years after service.  Further, no 
competent evidence has been submitted to indicate that the 
veteran's TMJ is associated with an established event, 
injury, or disease in service or during the presumptive 
period.  Also, no competent evidence has been submitted to 
indicate that any current right ear hearing loss is 
associated with an established event (to include noise 
exposure), injury, or disease in service or during the 
presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims for a throat/neck disorder, gum disorder, 
residuals of a head injury, jaw disorder, or bilateral 
hearing loss in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003).
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent a VA examination in connection 
with his claims for the residuals of a right axillary 
adenopathy and residuals of a right axillary nerve injury in 
October 2006.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).


The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

1-2.  Residuals of a right axillary adenopathy and residuals 
of a right axillary nerve injury

The Board is discussing the claims for service connection for 
the residuals of a right axillary adenopathy and residuals of 
a right axillary nerve injury together because the veteran 
has alleged that they arose from the same in-service shoulder 
injury which was documented in the service medical records in 
May 1968.  The Board notes that the veteran is service 
connected for degenerative joint disease of the right 
shoulder.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for the 
residuals of a right axillary adenopathy or for the residuals 
of a right axillary nerve injury.  Although there were in-
service findings of a lymphadenopathy in the right axillary 
area in-service, there were no findings of such on his August 
1968 separation examination.  Further, there were no in-
service findings of a right axillary nerve injury.  
Additionally, an October 2006 VA examination found no right 
axillary nerve injury pathology and noted that the right 
axillary lymphadeonpathy had resolved.  As such, without a 
current disability, service connection cannot be granted.  

The veteran's service medical records indicated that the 
veteran suffered a shoulder injury and was given a profile 
for a torn ligament in his right shoulder in May 1968.  In 
June 1968, the veteran developed a lymphadenopathy in the 
right axillary area.  However, there were no complaints, 
treatments, or findings of any residuals of the right 
shoulder injury, right axillary lymphadenopathy, or right 
axillary nerve injury on the August 1968 examination or 
report of medical history.  

The first medical evidence of a right axillary nerve problem 
was in a November 2003 VA treatment entry that showed 
electrodiagnostic evidence that was suggestive of a past 
injury to the right axillary nerve.  However, there was no 
electrodiagnostic evidence of active or ongoing denervation.  
In February 2004, the veteran was found to have a cyst that 
was visible and palpable on the distal end of his right 
biceps.  The veteran underwent an October 2006 VA examination 
in connection with these two claims.  The examination 
revealed no pathology for the claimed conditions of right 
axillary nerve injury and right axillary lymphadenopathy.  In 
response to the question whether the right axillary nerve 
problem was related to the in-service right shoulder injury 
and or the right axillary lymphadenopathy during service, the 
examiner opined that an axillary nerve injury was not 
manifested on neurological testing of the right arm.  
Further, axillary adenopathy had long since resolved.  The 
examiner concluded that the axillary nerve injury, to the 
extent that it was actually present, was more likely than not 
unrelated to the service related injury.  Further, when asked 
to list all diagnoses which were found to be related to the 
veteran's service connected injuries to the right shoulder, 
including any right arm disability, the examiner found that 
degenerative disease of the right shoulder with acromial spur 
was the only diagnosis.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, evidence must show that the 
veteran has the disability for which benefits are being 
claimed.  As discussed above, there is no current medical 
evidence of any residuals of a right axillary nerve injury or 
right axillary lymphadenopathy.  In fact, the October 2006 VA 
examiner concluded that any axillary adenopathy had long 
since resolved and any axillary nerve injury, if any existed, 
was more likely than not unrelated to the service related 
shoulder injury.  Further, when asked to list all diagnoses 
which were found to be related to the veteran's service 
connected injuries to the right shoulder, including any right 
arm disability, the examiner did not diagnosis anything in 
addition to the veteran's service-connected right shoulder 
degenerative disease.  Although the veteran sincerely 
believes that his alleged disorders are related to his in-
service shoulder injury, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Thus, the Board finds that the veteran's claims of 
entitlement to service connection for the residuals of a 
right axillary adenopathy and residuals of a right axillary 
nerve injury are not related to service, nor does he have a 
diagnosis of any disability related to these claims.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed disability, service connection may not be granted 
for either claim.  See also Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a right axillary adenopathy 
and for the residuals of a right axillary nerve injury is 
denied.

3-5.  Throat/neck disorder, jaw disorder, gum disorder

The Board is discussing the claims for service connection for 
a throat/neck disorder, jaw disorder, and gum disorder 
together because the veteran has alleged that they arose from 
the same in-service shoulder injury which was documented in 
the service medical records in May 1968.  In particular, the 
veteran alleged in numerous statements and during his July 
2007 hearing that fluid from his shoulder is draining into 
his throat and has also affected his jaw and gums.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
throat/neck disorder, jaw disorder, or gum disorder.  The 
veteran's service medical records were absent for complaints, 
treatment, or diagnoses of any throat/neck, jaw, or gum 
related disorder.  There were no post-service findings of any 
throat/neck disorder.  Further, notations of TMJ, periodontal 
treatment, and gingival graft surgery were made many years 
after service and have not been related to the veteran's 
period of service.  In sum, without a current disability or a 
link to service, service connection cannot be granted.  

As noted above, the veteran's service medical records were 
absent for complaints, treatment, or diagnosis of a 
throat/neck, jaw, or gum disorder.  The post-service medical 
evidence related to these alleged disorders is as follows.  
Private treatment records from U.W. dated in July 1972 
reflected that the veteran complained of an occasional need 
to clear his throat that had been present for as long he 
could remember.  The physician related the veteran's need to 
clear his throat to episodes of anxiety and nervous tensions.  
Additionally, the veteran was noted to have symptoms of 
laryngeal congestion that were being treated with marked 
resolution.  

On an April 1979 VA examination, the veteran's head, face, 
and neck were found to be normal as were his nose, sinuses, 
mouth, and throat.  His teeth were noted to be in good 
repair.  

Private treatment records from P.R. and R.S.Q., D.S.S., 
showed that the veteran had periodontal treatment and 
gingival graft surgery in 1997.  

The veteran complained of right jaw popping for many years in 
a January 2002 VA treatment entry.  The veteran reported no 
history of injury to the area.  The assessment was right TMJ 
click with no pain.  

In a June 2002 VA treatment entry, the veteran relayed his 
concerns to the examiner that an in-service right shoulder 
injury caused an abscess that in turn developed into a 
cerebral abscess that drained fluid into the back of his 
throat.  The examiner assured the veteran that his right 
shoulder did not show any signs of infection and was not 
causing drainage down his throat and discussed the likely 
causes of his throat congestion.  Further, in July 2002 the 
veteran told a VA physician that he felt the roof of his 
mouth was distorted.  The veteran told the examiner that he 
felt his gums began to recede in 1995 and bone splinters came 
through the roof of his mouth beginning in 1995 and 1996.  
The veteran again discussed this theory that his shoulder 
drainage was related to his alleged throat and gum 
conditions.  The examiner assured the veteran that there were 
no visible abnormalities with his palate but noted that it 
was unclear precisely what the veteran's mouth complaint was.  

Most recently, an October 2003 MRI of the veteran's head and 
neck revealed an essentially normal neck and pre and post 
gadolinium with a normal right sternocleidomastoid muscle.  

Considering the veteran's claim for entitlement to service 
connection for a throat/neck disorder, the Board notes that 
there is no current diagnosis of a neck/throat disorder.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed throat/neck disability or any indication that such 
disorder is related to service, service connection cannot be 
granted for a throat/neck disorder.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Although the veteran 
sincerely believes that he has a throat/neck disorder that is 
related to his in-service shoulder injury, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Turning to the claim for entitlement to service connection 
for a gum disorder, there is no current diagnosis of a gum 
disorder.  Despite private treatment records from P.R. and 
R.S.Q., D.S.S., which showed that the veteran had periodontal 
treatment and gingival graft surgery in 1997, the most recent 
medical evidence failed to find any visible abnormalities of 
his palate.  In fact, the examiner was unclear precisely what 
the veteran's mouth complaint was.  As previously noted for 
the claims for throat/neck disorder, in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed gum 
disability or any indication that such disorder is related to 
service, service connection cannot be granted for a gum 
disorder.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  Although the veteran sincerely believes that he 
has a gum disorder that is related to his in-service shoulder 
injury, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Regarding the claims for entitlement to service connection 
for a jaw disorder, the Board notes that the first finding of 
a right TMJ click was in a January 2002 VA treatment entry, 
approximately 35 years after his separation from service.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of any 
jaw related problems, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that a jaw related disability had its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in 1972, yet the first notation of TMJ was not 
until 2002.  As such, there has been no showing of right TMJ 
until decades after service.  

The Board has considered the veteran's statements that he has 
had jaw pain since service.  In accordance with Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claims cannot be granted based upon the lack of medical nexus 
associating his current findings of right TMJ to his service.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, as discussed above, the evidence does not show a 
link to his service.  Although the veteran might sincerely 
believe that his jaw pain is related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Thus, the Board finds that the veteran's claims of 
entitlement to service connection for a throat/neck disorder 
and gum disorder have not been shown to be related to 
service, nor does he have a diagnosis of any disability 
related to these claims.  Further, the Board concludes that 
the veteran's claim of entitlement to service connection for 
a jaw disorder is not related to service, and his finding of 
TMJ has not been shown to be related to service.  As such, 
service connection must be denied.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a throat/neck disorder, jaw disorder, and gum 
disorder is denied.

6.  Residuals of a head injury

The veteran claimed that he sustained a head injury in-
service at the time of his shoulder injury and at other 
times.  He contended that he began to experience headaches 
in-service and after service has had headaches and periods of 
partial blindness related to the headaches.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for the 
residuals of a head injury, to include headaches.  The 
veteran's service medical records were absent for complaints, 
treatment, or diagnoses of any head injury or headaches.  
Further, there were no post-service medical notations of 
headaches.  In sum, service connection cannot be granted.  

As noted above, the veteran's service medical records were 
absent for complaints, treatment, or diagnosis of a head 
injury or headaches.  At the time of the veteran's shoulder 
injury in May 1968, there were no findings of a head injury 
or headaches.  Importantly, the veteran did not report a 
history of head injury or headaches on his August 1968 
separation examination or report of medical history.  

There have been no post service medical findings of any 
residuals of a head injury or headaches.  Regarding the 
veteran's contention that he has partial blindness from his 
headaches, in a May 2004 VA treatment entry, the veteran was 
found to have 20/20 visual acuity without correction.  A 
November 2005 MRI of the veteran's brain revealed an 
essentially normal MRI of the brain and orbits.  In 
particular, the globes, orbits, optic nerves, optic chiasm, 
optic tracts were unremarkable and there were no lesions 
identified along the visual pathways.  In December 2005, no 
abnormal eye findings were recorded.  As such, there has been 
no medical showing that the veteran suffers headaches, 
blindness related to headaches, or any residuals of a head 
injury.  

The Board has considered the veteran's statements that he has 
had headaches since service.  In accordance with Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claims cannot be granted based upon the lack of medical nexus 
associating any current headaches or residuals of a head 
injury to his service.  The provisions concerning continuity 
of symptomatology do not relieve the requirement that there 
be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495- 98 (1997).  In other words, even 
accepting the veteran's allegations, as discussed above, the 
evidence does not show a link to his service.  Although the 
veteran might sincerely believe that his headaches/residuals 
of a head injury are related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of head injury, to include 
headaches, is denied.

7.  Bilateral hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The veteran alleges that his hearing loss is related to 
service.  During his July 2007 hearing, the veteran testified 
that he was exposed to a lot of hazardous noise in service.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  The veteran's service medical 
records were absent for complaints, treatment, or diagnoses 
of any hearing loss.  Further, there were no post-service 
medical notations of hearing loss until many years after 
service and no indication that any current hearing loss was 
related to service.  In sum, service connection cannot be 
granted.  

The Board notes that the veteran was not found to have 
hearing loss on his October 1966, January 1967, and August 
1968 audiological examinations during service.  38 C.F.R. 
§ 3.385.  Importantly, on his August 1968 separation 
examination, the audiological readings were all below 0 
decibels.  As such, hearing loss was not shown during 
service.  

In fact, the first post-service medical indication of hearing 
loss was approximately 36 years after service.  In an April 
2004 VA treatment entry, the veteran complained of difficulty 
understanding speech in noisy environments.  It was noted 
that the veteran had normal hearing and word discrimination 
in February 2004, approximately two months before.  After 
examination, however, the veteran was found to have right ear 
mild sensorineural hearing loss, normal left ear hearing, and 
normal binaural hearing.  The audiometric findings were not 
reported; thus, it is not clear whether the requirements of 
38 C.F.R. § 3.385 were met.  

With regard to the decades long evidentiary gap in this case 
between active service and the earliest complaints of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  
As noted above it was not until April 2004, 36 years after 
the veteran left service, that he first received a diagnosis 
of right ear mild sensorineural hearing loss.  Thus, the lack 
of any objective medical evidence of continuing complaints, 
symptoms, or findings for many decades between the period of 
active duty and the first complaints or symptoms of hearing 
loss is itself evidence which tends to show that bilateral 
hearing loss did not have its onset in service or for many 
years thereafter.

The Board has considered the veteran's statements that he has 
had hearing loss since service.  In accordance with Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claims cannot be granted based upon the lack of medical nexus 
associating any current hearing loss to his service.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, as discussed above, the evidence does not show a 
link to his service.  Even conceding that the veteran had 
noise exposure in service, there is no indication in the 
record that any in service noise exposure led to the finding 
of right ear mild sensorineural hearing loss.  Although the 
veteran is competent to report a subjective decrease in his 
hearing ability, he is not competent to state whether he has 
a hearing loss disability, which requires that certain 
objective testing criteria be met.  As noted above, the 
veteran has not been shown to have audiological findings that 
meet VA's criteria for hearing loss pursuant to 38 C.F.R. 
§ 3.385.  Therefore, although the veteran might sincerely 
believe that his hearing loss is related to his service, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In conclusion, while the medical evidence in this case 
reflects the presence of right ear mild sensorineural hearing 
loss in April 2004, the competent medical evidence does not 
reveal a nexus to an injury or disease occurring in service.  
The service medical records are absent for any indications of 
hearing loss.  Additionally, the evidence does not support 
service connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, the 
veteran has not been shown to have hearing loss that meet's 
VA's criteria for service connection.  38 C.F.R. § 3.385.  As 
such, service connection for hearing loss may not be granted.  
38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for the residuals of a 
right axillary adenopathy is denied.

Entitlement to service connection for the residuals of a 
right axillary nerve injury, claimed as a right bicep injury, 
is denied.

Entitlement to service connection for a throat/neck disorder 
is denied.

Entitlement to service connection a jaw disorder is denied.

Entitlement to service connection for a gum disorder is 
denied.

Entitlement to service connection for the residuals of a head 
injury, to include headaches, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


